Citation Nr: 0617232	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-23 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Entitlement to service connection for low back disability 
to include sacralization of L5/S1 and lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active duty from September 
1965 to December 1966.  These matters are before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  A Travel Board hearing was 
held before the undersigned in December 2003.  In July 2004 
the case was remanded for further development.  In February 
2006 the Board sought a medical advisory opinion regarding an 
issue on appeal.

The issue of entitlement to service connection for low back 
disability to include sacralization of L5/S1 and lumbar disc 
disease is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

Cervical disc disease was not manifested in service, and is 
not shown to be related to the veteran's service.  


CONCLUSION OF LAW

Service connection for cervical disc disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2002 letter 
from the RO (prior to the rating appealed) explained what the 
evidence needed to show to substantiate the claim.  A 
subsequent August 2004 letter reiterated what the evidence 
needed to show and also advised the veteran that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additonally, this letter also advised 
the veteran to submit any evidence in his possession 
pertaining to his claim.  The July 2002 rating decision, a 
July 2003 statement of the case (SOC) and an August 2005 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for rating the disability at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record, and the case was readjudicated after complete notice 
was given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was afforded a VA 
examination in June 2005.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

While the veteran was treated for low back problems in 
service, service medical records do not reveal any treatment, 
complaints or diagnosis of any cervical spine problems.

A December 1999 report from Goldsboro Orthopedic Associates 
shows that the veteran fell on his right shoulder at work in 
September 1999.  He subsequently had surgery on his cervical 
spine for a herniated disc secondary to the injury.  

A January 2000 letter from Dr. L, a private neurologist 
indicates that X-ray studies did not show any compression of 
the C6 nerve root and no pathology at the level of C4-5.  
Consequently, Dr. L assumed that the veteran's cervical spine 
complaints were arising from a shoulder problem that may have 
been a rotator cuff tear.  

At his December 2003 Board hearing the veteran testified that 
his neck/cervical spine pain started around 1980 after his 
lower back pain had worked its way up to his neck.    

On June 2005 VA examination the pertinent diagnosis was 
status post fusion of C5 to C7.  The examiner noted that the 
surgery resulted from a fall at work long after discharge in 
1966 and therefore the cervical spine problems were not an 
injury in service.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The evidence of record clearly establishes that the veteran 
has current cervical spine disability.  The June 2005 VA 
examination revealed status post fusion of C5 to C7.  
However, there is no evidence of record showing that the 
current cervical spine disability was manifested in service 
or is related to service.  Service medical records are 
entirely negative for any cervical spine problems or 
complaints, and a June 2005 VA examiner specifically found 
that the cervical spine problems were not due to injury in 
service.  There is no competent (medical opinion) evidence to 
the contrary. Additionally, the earliest medical evidence of 
record of the veteran's cervical spine problems is from 1999, 
some 33 years after service.   A lengthy interval of time 
between service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

While the veteran may believe that his cervical spine 
disability became manifest in service and is related to 
service, as a layperson, his beliefs are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given that there is no competent evidence that the veteran's 
cervical spine disability became manifest in service or is 
related to service, and that the June 2005 VA examiner 
specifically found the cervical spine disability is not 
related to the veteran's service, the preponderance of the 
evidence is against the claim, and it must be denied.  


ORDER

Service connection for cervical disc disease is denied.  

REMAND

In February 2006, the Board sought an expert medical opinion 
from the Veteran's Health Administration (VHA) concerning 
whether the veteran's low back disability underwent any 
permanent increase in severity during his military service.  
Such opinion was received later in February 2006 and a copy 
was sent to the veteran, along with a letter asking him 
whether or not he wished to waive his right to initial RO 
(i.e. AOJ) review of the opinion or whether he wished to have 
his claim remanded for that initial review (See 38 U.S.C.A. 
§ 7104(a) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), which 
essentially require that a waiver of initial RO review by the 
veteran must be obtained before the Board can consider 
evidence received after an appeal has been certified).  In 
April 2006 the veteran indicated in writing that he did not 
wish to waive initial RO review of the opinion and the 
veteran's representative provided additional argument in 
support of the veteran's claim.  Consequently the Board must 
remand the claim for initial AOJ/RO review of the VHA 
opinion.  

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the criteria for 
rating low back disability in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should review the February 2006 
VHA opinion and the subsequent argument by 
the veteran's representative, and 
readjudicate the claim in light of such 
review.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the veteran until he is notified.
   
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


